Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "m = 0" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims shall stand on their own and and one of common understanding in the art at the time of the filing cannot determine the meaning of the limitation “m = 0” as the prior claims do not teach what m is to be interpreted as.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727, and further in view of Hirayama U.S. Pub 2017/0076956 and Kobayashi U.S. Pub 2018/0226230.

With regards to claim 1. Lee teaches a system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
a process chamber having at least two upper microwave cavities (as shown in Lee figure 5, items 120 and 140; figure 5 shows further details of the multiple upper cavities) separated from a lower microwave cavity (as shown in Lee figure 3, item 50) by a metallic plate with a plurality of radiation slots (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities, having slots 123 and 143); 
at least one microwave input port connected to a first one of the at least two upper microwave cavities (as shown in Lee figure 3, item 136 connected to 140); and 
the lower microwave cavity receives radiation through the plurality of radiation slots in the metallic plate from both of the at least two upper microwave cavities (see Lee para [0067 and 0083] describe the first and second cavities transmitting into the lower cavity), the lower microwave cavity is configured to form an electric field that (see Lee para [0095 and 0100]).
But does not teach a metallic plate with a plurality of radiation slots; and at least two microwave input ports connected to a second one of the at least two upper microwave cavities.
However Hirayama does teach a metallic plate with a plurality of radiation slots (as shown in Hirayama figure 1, item 16b). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the two piece metallic plate of Lee with the one piece metallic plate of Hirayama to control the measurement point within the chamber to stabilize the results from the controlled gas flow from the two cavities above improving the finalized wafer manufacturing (see Hirayama para [0083]). But Lee and Hirayama do not teach at least two microwave input ports connected to a second one of the at least two upper microwave cavities.
However Kobayashi does teach at least two microwave input ports connected to a second one of the at least two upper microwave cavities (as shown in Kobayashi figure 3, items P and Q with outer placements for improved plasma etching). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the microwave inputs of Lee and Hirayama with the multi ports around the cavity of Kobayashi to provide the proper spreading to avoid asymmetric patterns and improving manufacturing output (see Kobayashi para [0053]). 

    PNG
    media_image1.png
    770
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    770
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    759
    534
    media_image4.png
    Greyscale


With regards to claim 2. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities is a square cavity in at least two dimensions (as shown in Lee figure 2, item 140 has square sides; figure 2 is a cut view of the system of figure 3).

    PNG
    media_image5.png
    696
    547
    media_image5.png
    Greyscale


With regards to claim 3. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities is an air cavity (as shown in Lee figure 2, item 140 has the air cavity 131; figure 2 is a cut view of the system of figure 3).

With regards to claim 4. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Hirayama also teaches further comprising: a tuner on the first one of the at least two upper microwave cavities configured to adjust microwave excitation in the first one of the at least two upper microwave cavities and to act as a bandpass filter for frequencies of center-high modes (as shown in Hirayama figure 1, items 51, 52, and 53).

With regards to claim 8. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the second one of the at least two upper microwave cavities is a toroidal cavity (as shown in Lee figure 3, item 120).

With regards to claim 9. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the second one of the at least two upper microwave cavities is an air cavity (as shown in Lee figure 2, item 120 has the air cavity 111; figure 2 is a cut view of the system of figure 3).

With regards to claim 10. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Kokayashi also teaches further comprising: a tuner on the second one of the at least two upper microwave cavities configured to adjust microwave excitation in the second one of the at least two upper microwave cavities and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250).

With regards to claim 11. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities supports a center-high mode of microwave excitation and the second one of the at least two upper microwave cavities supports an edge high mode of microwave excitation (see Lee para [050 thru 064] describing control of the first one and the second one of the at least two microwave cavities).

With regards to claim 12. Lee, Hirayama, and Kobayashi disclose the system of claim 11, and Lee also teaches wherein the at least two upper microwave cavities are configured to form an electric field in the lower microwave cavity that produces a uniform plasma by adjusting a power ratio of center-high mode to edge-high mode in the at least two upper microwave cavities (see Lee para [0100]).

With regards to claim 13. Lee, Hirayama, and Kobayashi disclose the system of claim 1, and Kobatashi does teach further comprising: at least one microwave monitor configured to interact with at least one of the at least two upper microwave cavities or the lower microwave cavity to monitor a single frequency or a plurality of frequencies for each of the at least one microwave monitor, the at least one microwave monitor configured to provide feedback to a system controller for adjusting microwave parameters (as shown in Kobayashi figure 3, item 312 collects monitor signal 211 and creates feedback signal 313 to signal generator 215).

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727, and further in view of Hirayama U.S. Pub 2017/0076956.

With regards to claim 14. A system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
a first upper microwave cavity that excites center-high modes (as shown in Lee figure 5, item 140; figure 5 shows further details of the multiple upper cavities); 
a second upper microwave cavity that excites edge high modes (as shown in Lee figure 5, item 120), the second upper microwave cavity surrounding the first upper microwave cavity (as shown in Lee figure 5, items 120 surrounds 140); 
a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities), the metallic plate has a plurality of radiation slots configured to radiate center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 5, items 122 has slots 123 and 142 has slots 143 creating independent slot control for 120 and 140); and 
a lower microwave cavity that receives radiated center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 3, item 50), the lower microwave cavity configured to provide (see Lee para [0100]).
But does not teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity.
However Hirayama does teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Hirayama figure 1, item 16b). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the two piece metallic plate of Lee with the one piece metallic plate of Hirayama to control the measurement point within the chamber to stabilize the results from the controlled gas flow from the two cavities above improving the finalized wafer manufacturing (see Hirayama para [0083]).

With regards to claim 15. Lee and Hirayama disclose the system of claim 14, and Lee and Hirayama also teach wherein the first upper microwave cavity and the second upper microwave cavity are air cavities (as shown in Lee figure 2, item 120 has the air cavity 111 and 140 has air cavity 131; figure 2 is a cut view of the system of figure 3) and the lower microwave cavity is a quartz cavity (see Hirayama para [0047]).

With regards to claim 16. Lee and Hirayama disclose the system of claim 15, and Hirayama also teaches wherein the quartz cavity has a plurality of holes (as shown in Hirayama figure 1, items 16f and holes for 2c, 2d, and 30).

With regards to claim 17. Lee and Hirayama disclose the system of claim 15, and Lee also teaches wherein the first upper microwave cavity is a square cavity in at least two dimensions (as shown in figure 2, item 140 walls are square in the x and y deminsions) and the second upper microwave cavity is a toroidal cavity surrounding the square cavity (as shown in Lee figure 5, items 120 surrounds 140 and as shown in figure 2, item item has a square cavity).

With regards to claim 19. A system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
a first upper microwave cavity that excites center-high modes (as shown in Lee figure 5, item 140 has square sides; figure 5 shows further details of the multiple upper cavities), the first upper microwave cavity being a square air cavity (as shown in Lee figure 2, item 140; figure 2 is a cut view of the system of figure 3); 
a second upper microwave cavity that excites edge high modes (as shown in Lee figure 5, item 120), the second upper microwave cavity being a toroidal air cavity that surrounds the first upper microwave cavity (as shown in Lee figure 5, items 120 is a toroidal air cavity surrounds 140 and as shown in Lee figure 2, item 120 has the air cavity 111; figure 2 is a cut view of the system of figure 3); 
a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities), the metallic plate has a plurality of radiation slots configured to radiate center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 5, items 122 has slots 123 and 142 has slots 143 creating independent slot control for 120 and 140); and 
a lower microwave cavity that receives radiated center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 3, item 50), the lower microwave cavity being a cylindrical quartz cavity with a plurality of holes therethrough (see Lee para [0046]) that is configured to provide an electric field for uniform plasma distribution in a process chamber (see Lee para [0100]).
But does not teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity; and the lower microwave cavity being a cylindrical quartz cavity with a plurality of holes therethrough.
However Hirayama does teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Hirayama figure 1, item 16b); and the lower microwave cavity being a cylindrical quartz cavity with a plurality of holes therethrough (see Hiaryama para [0047 and 0051]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the two piece metallic plate of Lee with the one piece metallic plate with silicon-containing materials in the cavities of Hirayama to control the measurement point within the chamber to stabilize the results from the controlled gas flow from the (see Hirayama para [0047, 0051, and 0083]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727 and Hirayama U.S. Pub 2017/0076956 as applied to claims 15 and 19 above, and further in view of Kobayashi U.S. Pub 2018/0226230.

With regards to claim 18. Lee and Hirayama disclose the system of claim 15, and Hirayama also teaches further comprising: 
a first tuner on the first upper microwave cavity configured to adjust microwave excitation in the first upper microwave cavity and to act as a bandpass filter for frequencies of center-high modes (as shown in Hirayama figure 1, items 51, 52, and 53); 
but does not teach a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes.
However Kobayashi does teach a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the microwave inputs of Lee and Hirayama with the tuners around the cavity (see Kobayashi para [0051 thru 0054]).


With regards to claim 20. Lee and Hirayama disclose the system of claim 19, Lee and Hirayama also teach further comprising: 
a first tuner on the first upper microwave cavity configured to adjust microwave excitation in the first upper microwave cavity and to act as a bandpass filter for frequencies of center-high modes (as shown in Hirayama figure 1, items 51, 52, and 53), 
wherein the first upper microwave cavity and the second upper microwave cavity are configured to generate an electric field in the lower microwave cavity that produces a uniform plasma by adjusting a power ratio of center-high mode to edge- high mode in the first upper microwave cavity and the second upper microwave cavity, respectively (see Lee para [0100]).
But does not teach a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes.
However Kobayashi does teach a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the (see Kobayashi para [0051 thru 0054]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5. In combination with the other limitations of the claims, the cited prior arts fail to teach “the first one of the at least two upper microwave cavities is a coaxial air cavity”. Claims 6 and 7 are objected to based upon their dependency to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi U.S. Pub 2019/0189399 – Multiple ports to comtrol plasma layer forming
Wada U.S. Pub 2017/0148610 – Multiple upper cavities for a plasma process

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844